By the Court, Sanderson, C. J.
The demurrer to the indictment was properly overruled. The charging part is in the following words: “Did feloniously, wilfully and unlawfully, and with force and arms, steal, take, carry, lead and drive away,” etc., which is not only a sufficient statement of the intent with which the taking was done, under our statute, but also at common law. (People v. Vance, 21 Cal. 403 ; Wharton’s Precedents, 190.)
We cannot reverse the judgment on the ground that the verdict is contrary to the evidence. Disregarding the testimony offered by the defendant for the purpose of proving an alibi (which the jury manifestly did not believe), we are not prepared to say that the evidence does not sustain the verdict. In The People v. Ah Loy, 10 Cal. 301, the Court said: “ It *502requires a clear case—one in which there is an absence of evidence against the prisoner, or a decided preponderance of evidence in his favor—to justify an interference with the verdict of the jury.” We think this is one of those cases in which the verdict, whether guilty or not guilty, ought not to he disturbed by this Court. The Court below refused a new trial, and that Court could better judge of the weight of the evidence.
Judgment affirmed.